Citation Nr: 0406489	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  94-39 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Dr. R. C. G.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1950 to 
October 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1993 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case has previously come before the Board.  There have 
been numerous Board decisions on this issue, to include 
decisions dated in July 1954, April 1958, February 1962, 
February 1972, February 1975, February 1976, January 1979, 
and August 1985.  In October 1997, the Board reopened the 
claim and remanded the matter to the RO for further 
development.  The case has been returned to the Board for 
further appellate review.  


FINDING OF FACT

Schizophrenia was manifest within one year of separation from 
service.  


CONCLUSION OF LAW

Schizophrenia is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service enlistment examination report, dated in August 
1950, shows that neuro-psychiatric examination was normal.  
The September 1950 report of medical examination notes no 
significant abnormality in relation to psychiatric 
evaluation.  No personality deviation was noted.  The 
examiner noted that psychological testing was not done.  The 
October 1952 separation examination report shows that 
psychiatric examination was normal.  The DD Form 214 reflects 
a separation dated of October 9, 2003.  

An October 6, 1953 Hato Tejas inpatient treatment record 
reflects a diagnosis of schizophrenic reaction, paranoid 
type, at admission.  In November 1953, the examiner stated 
that, "So far we have not been able to detect, taking the 
total picture of [the appellant's] syndrome, clear evidence 
of a psychosis."  The diagnosis was chronic anxiety 
reaction.  Among the manifestations were hypnagogic 
hallucinations of visual and cenestesic type.  

In a February 1954 VA psychological report, the examiner 
noted that a Rorschach test had been administered.  The 
examiner stated, "it seems that an incipient paranoid 
schizophrenic process is operating in an individual that uses 
gastrointestinal symptoms as a means of warding off a 
complete break from reality."

VA inpatient treatment records, dated from July 1965 to 
August 1965, reflect a diagnosis of chronic schizophrenic 
reaction, paranoid type.  On VA examination in October 1965, 
the diagnosis was anxiety reaction, chronic, with multiple 
bizarre somatizations.  

In a December 1970 private report of examination, Dr. J. R. 
V. noted the history of the appellant's disorder.  He stated 
that examination revealed the same psychopathology as that 
described in the hospitalization reports of October 1953 and 
July 1965.  A review of the March 1954 psychological 
examination report was noted.  Dr. J. R. V. diagnosed 
schizophrenic reaction, paranoid type, and concluded the 
following:

[Neuropsychiatric] condition with onset 
while in the military service manifested 
initially by strong psychophysiological 
reactions involving mostly 
[gastrointestinal] system, becoming 
wors[e] within one year after discharge 
from service with manifestations of 
[a]nxiety [r]eaction (diagnosed as 
psychotic by V[]A[]) which requi[]red 
hospitalization and erupting into full[-
]blown psychoses by the early part of 
1954.  Since then[,] he has been 
chronically ill with psychosis and 
occupationally disabled since 1965.  The 
psychotic reaction is a maturation of 
the p[s]ychophysiological reaction 
(while in the military service) and of 
the neurotic reaction developed within a 
year of discharge from service.  The 
veteran['s ] [neuropsychiatric] 
condition initiated while in service and 
should be considered related to service 
for compensatory purposes.  

At the June 1971 RO hearing, Dr. J. R. V. testified 
that VA had referred the appellant to him with a 
diagnosis of schizophrenic reaction, paranoid type 
in October 1953.  Transcript at 1 (June 1971).  He 
stated that the appellant gave a history of an 
onset of sensations during service, to include 
having the sensation that a dead woman was lying in 
bed with him, of men and women falling on top of 
him and grabbing him by the neck, and of crying 
suddenly.  Id. at 2.  The doctor concluded, "it is 
apparent that during this period of his military 
life was when he started to develop this emotional 
disturbance."  Id.  He opined that the reason that 
the diagnosis at discharge in November 1953 was 
anxiety reaction was because the psychotic elements 
had decreased during the appellant's 
hospitalization.  Id.  He stated that the February 
1954 psychological report was evidence that the 
appellant was suffering from a psychosis.  Id.  He 
noted that at the time the appellant was admitted 
to the hospital in October 1953, the VA physician 
determined that the he was suffering from 
schizophrenia.  

In a letter dated in October 1975, Dr. M. S. M. stated that 
based on his review of the affidavits from friends of the 
appellant, no psychiatric disease existed prior to service 
entrance.  He opined that the inservice diagnosis of 
Schistosoma Mansoni (related to his stomach complaints for 
which he is currently service- connected) could not be 
"presumed to be etiologically related to the subsequent 
development of any psychiatric disorder, psychosis, neurosis, 
or psychophysiological disturbance."  The letter states, in 
pertinent part:

It is not until his admission to [the VA 
hospital in October 1953], that any 
indication of [a] psychiatric illness is 
apparent in the record.  At admission[,] 
a diagnosis of "schizophrenic reaction, 
paranoid type" was given.  This 
diagnosis was not substantiated during 
the hospitalization.  The hallucinations 
described are correctly interpreted as 
being "of the hypnagogic type."  This 
type of phenomena occurs in approximately 
40 [percent] of normal individuals.  
Hypnagogic hallucinations occur in more 
intensity in depressive and alcohol and 
drug withdrawal states.  His elaboration 
of these phenomena as being "spirits" is 
noted by [the examining physician] to be 
culturally influenced.  The symptoms 
documented at that time are insufficient 
to make any definitive psychiatric 
diagnosis based upon that hospital 
admission.  The diagnosis made at that 
time of psychophysiological 
gastrointestinal disturbance is quite 
nonspecific and may be interpreted as 
indicating an etiology for his 
gastrointestinal complaints was not 
clearly established.  

The Rorschach test report by [a VA 
Ph.d.], dated 25 March, 1954, was 
interpreted by [the VA Ph.d] as 
indicating "an incipient schizophrenic 
process[.]"[]  Since it is difficult to 
obtain agreement among psychiatrists as 
to a definite diagnosis of 
schizophrenia[,] "an incipient 
schizophrenic process" would be 
difficult to substantiate.  No diagnosis 
could be made at this time without 
clinical substantiation of the test 
results.

On psychiatric examination 23 May 1961, 
the [appellant] was not psychotic.  The 
diagnosis of anxiety reaction is not 
unreasonable.

The psychiatric examination of 3 July, 
1962, is confirmatory of the previous 
examination.  No evidence of psychosis is 
presented.

Hospitalized [from July 1965 to August 
1965], he was diagnosed as having 
paranoid schizophrenia[,] although the 
symptoms documented by [the VA physician] 
are little different than those noted at 
previous examinations.  Whatever the 
problem, he imp[rov]ed strikingly in the 
hospital.

When evaluated on April 26, 1966, the 
first definitive evidence of psychosis is 
documented with disorientation as to date 
by 3 months, severe thought disorder 
manifested by irrelevant responses and 
distrustful behavior.  Only at this time 
was the diagnosis of schizophrenia 
adequately supported.  The long history 
of gastrointestinal disturbances would 
appear to have served only as material 
for his schizophrenic thought and not a 
cause of it.  All patients with 
schizophrenia include some of their life 
circumstances in their delusions.

In summary:

1.  Prior to military service[,] the 
[appellant] had no psychiatric illness or 
personality disorder.

2.  During military service[,] the 
[appellant] had no psychiatric illness.

3.  The first evidence of psychiatric 
illness was documented in the hospital 
admission from [October 1953 to December 
1953].  This did not fit any specific 
category of diagnosis.

4.  April 26, 1966, is the first date 
that clear evidence of psychosis was 
shown.  This is 14 years after his 
discharge from the armed services.

5.  The best diagnosis based upon 
information available is schizophrenia[,] 
paranoid type[,] based upon his interview 
of 26 April 1966.  No clear evidence 
substantiates this diagnosis prior to 
that date.

A psychiatric evaluation report, from Dr. R. C. G., dated in 
June 1993, notes a history of the appellant's hospitalization 
in October 1953 and diagnosis of schizophrenic reaction, 
chronic, undifferentiated.  R. C. G concluded that the 
somatic and physiological symptoms (that lacked evidence of 
organicity) consisted of schizophrenic manifestations.  

At an RO hearing in April 1995 RO, Dr. R. C. G. testified 
that he had reviewed the appellant's claims file.  Transcript 
at 3 (April 1995).  He stated that based on his review of the 
appellant's service medical records, he would have diagnosed 
the appellant with a psychophysiologic reaction or 
schizophrenia in service because of the appellant's 
complaints of gastrointestinal problems.  Id. at 3-5.  He 
testified that he reviewed the October 1953 hospitalization 
report and believed that the appellant was suffering from 
schizophrenic reaction, paranoid type, based on his view of 
the clinical picture.  Id. at 7.  He opined that the 
schizophrenia was in remission at the time of his 
hospitalization discharge, which was why a diagnosis of 
anxiety reaction was given at discharge in November 1953.  
Id. at 7-8.  Dr. R. C. G. stated that the appellant had 
schizophrenia within one year from discharge from the 
service.  Id. at 8.  He stated that the symptoms exhibited by 
the appellant in March 1954 were those of schizophrenia, 
which began in service as psychophysiological complaints.  
Id. at 11-12.  

A May 1995 VA psychiatric evaluation report by a board of 
three VA psychiatrists reflects that the claims file was 
reviewed.  The diagnosis was chronic schizophrenia, 
undifferentiated type.  The board of psychiatrists stated 
that, based on the October 1953 hospitalization report, it 
was the unanimous opinion of the board that there was no 
evidence that the appellant was either psychotic or 
schizophrenic at that time.  

At a November 1995 RO hearing, Dr. R. C. G. reiterated his 
contention that the appellant was suffering from 
manifestations of schizophrenia in service and at the time of 
the hospitalization in October 1953.  Transcript at 3-5 
(November 1995).  He stated that the examining VA physician 
had overlooked the appellant's schizophrenic reaction when he 
made his final diagnosis of anxiety reaction in November 
1953.  Id. at 17.  

In a September 1996 VA psychiatric evaluation by the board of 
psychiatrists who performed the May 1995 VA psychiatric 
evaluation, the board of psychiatrists stated that it 
reviewed the transcript of the November 1995 RO hearing.  The 
board concluded that the first evidence of a psychosis 
(schizophrenia) was the hospitalization in July 1965.  

In February 2003, the Hearing Officer stated the following:

More weight was given to the opinion of 
the VA Psychiatric Board expert opinion, 
dated September 26, 1996, since it was 
based on a longitudinal review of all 
the records in the veteran's claims 
folder and is substantiated by objective 
findings in the veteran's record.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence for psychoses will be presumed if 
manifest to a compensable level within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 C.F.R. § 3.102 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

The Board notes that in this case, any defect in the VA's 
duty to notify and assist the appellant is rendered moot, as 
the claim is herein granted.  

Analysis

In this case, there is both positive and negative evidence.  
The appellant has been diagnosed with schizophrenia and there 
is competent evidence linking such to service or within one 
year of separation.  Dr. J. R. V concluded that a 
neuropsychiatric disorder had an onset in service.  Dr. R. C. 
G specifically testified that schizophrenia had an onset 
within one year of separation.  

The Board is under an obligation to review all the evidence 
of record and resolve doubt in favor of the veteran.  The 
opinions presented in this case are in remarkable conflict.  
Nevertheless, there are private opinions linking 
schizophrenia to the presumptive period.  The Board notes 
that the issue was remanded to the AOJ with a specific 
request that a determination be made in regard to Dr. R. C. 
G.'s credibility.  Based upon the statement of the Hearing 
officer, we can only assume a refusal on the part of AOJ to 
comply with the Board's request.  Thus, Dr. R. C. G.'s 
opinion is accepted as competent and credible.  The Board 
notes that VCAA has been in effect yet the AOJ did not issue 
a VCAA letter.  The case has been pending since 1993 and we 
are not convinced that further remand would serve any useful 
purpose.  

The opinion of Dr. R. C. G. has some support in the record.  
There was at least one diagnosis of schizophrenia within one 
year of separation from service.  The Board of psychiatrists 
opined that schizophrenia was first documented in 1965, but 
the October 1975 expert opined that such (1965) diagnosis was 
based on symptoms little different than those previously 
noted.  Whereas the 1975 expert rejected the 1965 diagnosis, 
the board of psychiatrists accepted the 1965 diagnosis.  As 
noted by the October 1975 expert, the 1965 findings are 
little different than previously noted symptoms.  Dr. R. C. 
G. has merely provided a nexus between the initial diagnosis 
of schizophrenia and the current diagnosis of schizophrenia.  
Dr. R. C. G. has established his competence to provide expert 
opinion.  Whether he was credible was a matter left to the RO 
and never resolved.

The legal basis for a denial of a claim is that a 
preponderance of the evidence is against the claim.  Based on 
the opinions in this file, a preponderance of the evidence is 
not against the claim and the appeal is granted.  


ORDER

Service connection for schizophrenia is granted.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



